Filed 12/30/21 P. v. Hamilton CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A160012
 v.
 ERIC HAMILTON,                                                         (San Mateo County
                                                                        Super. Ct. No. 19NF010941A)
           Defendant and Appellant.


         Defendant Eric Hamilton was convicted in a bench trial of two counts of
second degree robbery, both accompanied by an enhancement for a principal
being armed with a firearm. He was sentenced to four years in prison. On
appeal, Hamilton claims that (1) insufficient evidence supports the
convictions; (2) the trial court erred by admitting evidence generated by a
computer program, Cell Hawk, that maps cell phone data; and (3) remand is
required for a hearing on his ability to pay various fines and fees. We are not
persuaded by any of these claims, although the amount of one of the fees
imposed is incorrect. Therefore, we modify the judgment to correct this error
and affirm as modified.




                                                               1
                                    I.
                          FACTUAL AND PROCEDURAL
                               BACKGROUND
      On the afternoon of March 31, 2019, A.P. and her husband won about
$2,000 at the Lytton Casino in San Pablo (Lytton casino). Around 5:45 p.m.,
they left the casino in their car to return home. About an hour later, still on
their way back home, they stopped at a Walgreens on Westborough Avenue
in South San Francisco.
      A.P., who was driving, testified that after she parked in the Walgreens
parking lot, she and her husband remained inside the car, talking. A Black
man with “braided hair,” later identified as James Brisker, opened the
driver’s door, pointed a gun at her head, and told her, “Give me all your
money.” A.P. glanced into the back seat, where she had left her purse, and
saw that it was gone.
      A.P. got out of her car and saw another man, later identified as Jaymon
Matthews, standing behind Brisker. As she was “yelling and crying,” Brisker
grabbed her hand, “pulled [her] up[,] and shoved [her]” to the ground.
Brisker then approached A.P.’s husband, pointed a gun at him, and
demanded his money. A.P.’s husband handed over about $400 in cash that he
was carrying.
      A coworker of A.P.’s happened to be in the Walgreens parking lot at the
same time and saw Brisker “dragging [A.P.] onto the ground.” The coworker
also noticed Matthews standing by Brisker. The coworker testified that both
men then entered a “running vehicle,” and she took a photograph of it as it
left the parking lot onto Westborough Avenue. Another bystander called 911
at 6:46 p.m., and A.P.’s coworker provided the fleeing car’s license plate
number to the dispatcher.




                                       2
      At approximately 7:00 p.m., a dispatch about the robberies issued
describing the fleeing vehicle as a Nissan Altima. Five minutes later, at
7:05 p.m., a Daly City police officer spotted the Nissan on the John Daly
Boulevard on-ramp to Highway 280 and began following it.1 The officer kept
the Nissan within his sight until California Highway Patrol officers stopped
it in San Francisco. The Nissan did not “take any evasive action” after the
stop was initiated.
      When the Nissan was pulled over, Hamilton was in the driver’s seat,
Brisker was in the front passenger’s seat, and Matthews was in the back
seat. A cell phone belonging to Matthews was between the driver’s seat and
the center console. A red-and-black jacket and A.P.’s driver’s license were on
the front passenger’s seat, and her purse was in the back seat. There was
also a handgun under the front passenger’s seat. Finally, A.P.’s wallet and
cell phone were found under the car’s rear bench seat.
      A Walgreens surveillance recording played at trial showed two people
exit the Nissan from the driver’s seat and front passenger’s seat around the
time of the robberies. South San Francisco Police Detective Richard Amador
described the recording, which is not in the record before us, as then showing
a person wearing a red-and-black jacket climbing from the Nissan’s back seat
into the driver’s seat. It is uncontested that this person then drove the car
away from the scene.
      On the day of the robberies, a license plate reader recorded the Nissan
traveling westbound on San Pablo Dam Road in San Pablo at 5:25 p.m. and
eastbound at the same location at 5:54 p.m. As we discuss further below,



      The officer testified that in moderate traffic, the drive from the
      1

Walgreens to the on-ramp where he first saw the Nissan is “approximately
14 minutes and 30 seconds.”

                                       3
Detective Amador testified that cell phone records showed that the phone of
Matthews’s discovered in the Nissan traveled that afternoon from Vallejo,
where Matthews, Brisker, and Hamilton all lived, to the Lytton casino, where
it arrived around 5:45 p.m. The records showed that the phone then traveled
to San Francisco, with the last data point showing it was about eight miles
from the Walgreens at 6:36 p.m., approximately 10 minutes before the
robberies.
      Hamilton was charged with two counts of second degree robbery, each
with an accompanying allegation that a principal was armed with a firearm.
He was also alleged to be ineligible for probation based on three prior felony
convictions.2 A charge of possession of a firearm by a felon and an allegation
that the offenses were committed while Hamilton was on probation were
dismissed on the People’s motion at the trial’s outset.
      The trial court found Hamilton guilty of both robbery counts and found
true the accompanying enhancements. The court found that Hamilton was
the person who got into the Nissan’s driver’s seat and drove it away from the
scene. Although acknowledging there was a 20-minute period between when
the Nissan left the Walgreens and police spotted it, the court determined it
was “purely speculative . . . to suggest there was someone else involved in
this.” Specifically, there was “no indication” that the Nissan’s occupants had
changed in this period, and Hamilton was “found in the car with stolen
property and the other two people.”



      2The robbery charges were brought under Penal Code section 212.5,
subdivision (c), and the firearm enhancements were alleged under Penal
Code section 12022, subdivision (a)(1). The prior-conviction allegation was
made under Penal Code section 1203, subdivision (e)(4), based on 2006, 2012,
and 2016 convictions for firearm-possession offenses. All further statutory
references are to the Penal Code unless otherwise noted.

                                       4
      After finding that Hamilton was ineligible for probation based on his
prior convictions, the trial court sentenced him to a total term of four years in
prison. The sentence was composed of the midterm of three years on one
robbery count, a consecutive term of one year for the accompanying arming
enhancement, and concurrent terms of three years for the other robbery
count and one year for the other arming enhancement.3 The court also
imposed a $330 restitution fine, a $300 parole revocation fine, an $80 court
operations assessment, and a $50 court facilities assessment.
                                       II.
                                  DISCUSSION
      A.    Sufficient Evidence Supports Hamilton’s Convictions.
      Hamilton claims that his convictions must be reversed because there
was insufficient evidence that he was the getaway driver, given the period of
time between when the Nissan left the scene and when it was spotted by
police. We are not persuaded.
      To evaluate this claim, “ ‘we review the whole record to determine
whether any rational trier of fact could have found the essential elements of
the crime . . . beyond a reasonable doubt. [Citation.] The record must
disclose substantial evidence to support the verdict—i.e., evidence that is
reasonable, credible, and of solid value—such that a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt. [Citation.] In
applying this test, we review the evidence in the light most favorable to the
prosecution and presume in support of the judgment the existence of every
fact the [fact finder] could reasonably have deduced from the evidence.’ ”
(People v. Manibusan (2013) 58 Cal.4th 40, 87.) Under this standard,


      3The abstract of judgment omits the concurrent one-year term for the
arming enhancement attached to the second robbery conviction. We order
the abstract of judgment amended to include it.

                                        5
reversal “ ‘ “is unwarranted unless it appears ‘that upon no hypothesis
whatever is there sufficient substantial evidence to support’ ” the jury’s
verdict.’ ” (Ibid.)
      Relying on this division’s decision in People v. Sanford (2017)
11 Cal.App.5th 84 (Sanford), Hamilton argues that it was not reasonable to
infer that he was in the Nissan when it left the Walgreens. In Sanford, a
group of five or six men robbed a jewelry store and escaped in two cars,
driven by two additional men. (Id. at pp. 86–88, 94.) One of the cars, a
Dodge Magnum, was spotted by police on the freeway about 10 minutes later.
(Id. at pp. 88–89.) When the Magnum was pulled over, it had three people
inside it, including the defendant. (Id. at p. 90.) Although substantial
evidence supported the conclusion that there were three people in the
Magnum when it left the scene, we concluded it was nonetheless
unreasonable to infer that the same three people were in it when it was
pulled over. (Id. at p. 94.) Our conclusion was supported by “uncontroverted
evidence” that the original driver of the Magnum was not in the car when it
was pulled over, as neither the defendant nor the other two men “came close”
to fitting the only witness description of the driver. (Ibid.) Moreover, none of
the stolen items or disguises and weapons the robbers used were in the car,
“further suggest[ing] that [it] stopped for some reason between the scene and
the freeway.” (Ibid.) And finally, there was no physical evidence tying the
defendant to the jewelry store. (Id. at p. 92.) Under the “unusual
circumstances” presented, we reversed the defendant’s robbery conviction for
insufficient evidence. (Id. at p. 86.)
      Hamilton argues that there is likewise an “insufficient reasonable basis
to assume” he was in the Nissan when the robberies occurred. He points out
that 20 minutes passed between when the Nissan left the scene and police



                                         6
spotted it, “at least some of [which] was on surface streets where occupants
could have changed.” He also claims that there was no evidence linking him
to the red-and-black jacket that was presumably worn by the person recorded
getting into the driver’s seat. Finally, he asserts that “[t]here was no
evidence showing how many people were in the vehicle before and during the
robber[ies],” as the trial court found merely that there was no “affirmative
evidence” that more than three people were in the Nissan.
      The key difference between this case and Sanford is that nothing here
suggests that the occupants of the getaway car changed between when it left
the scene and when it was spotted by police. In Sanford, the description of
the person driving the Magnum when it left the scene did not match the
description of any of the Magnum’s occupants when it was spotted. (Sanford,
supra, 11 Cal.App.5th at p. 94.) Here, in contrast, witnesses identified
Brisker and Matthews as the two people who got out of and back into the
Nissan in the Walgreens parking lot, and the surveillance recording showed
that a third person remained in the car and moved to the driver’s seat. The
third person appeared to be wearing the same jacket that was found in the
Nissan after it was stopped. Moreover, A.P.’s stolen items were also in the
Nissan, and there was no evidence otherwise suggesting that the car stopped
between when it left the Walgreens and when police located it. Thus, while it
was possible that Hamilton got into the Nissan at some point during that 20-
minute period, nothing in the record undermines the reasonable inference
that the three people in the car when it was stopped were the same, and only,
people in the car when it left the Walgreens. In turn, it was reasonable to
infer that Hamilton was the person recorded getting into the driver’s seat, as
that person could not have been either Brisker or Matthews.




                                       7
      In short, Sanford does not support Hamilton’s claim, and Hamilton
does not provide any other authority suggesting there was insufficient
evidence that he was driving the Nissan when it left the Walgreens. Ample,
and certainly substantial, evidence supports the robbery convictions.
      B.    Hamilton’s Challenge to the Cell Hawk Evidence Fails.
      Hamilton also claims the trial court erred by admitting evidence
generated by Cell Hawk, the computer program Detective Amador used to
map the locations of Matthews’s cell phone at various times. Hamilton
claims the evidence “was neither the opinion of an expert nor matter properly
relied on by an expert in forming an opinion,” and no foundation was laid “as
to [the program’s] function or reliability.” We conclude that any error in the
admission of this evidence was harmless.
            1.    Additional facts
      Detective Amador testified that he obtained records for Matthews’s cell
phone from Matthews’s service provider. The records contained information
such as the date and time that calls and text messages were sent and
received by the phone, as well as “the coordinates of the cell towers that they
use during the transmission of the call[s] or text messages.” The detective
explained that such data provides “a general idea of where the phone was”
when it was used but “not the exact location.” The cell phone records were
admitted into evidence.
      Detective Amador also testified that he input the data from the cell
phone records into “a program called Cell Hawk, which is used to map[,]
analyze[,] and visually display call detail records from telephone subscribers.”
The detective identified the lines of data that pertained to the day of the
robbery and explained that if “given the time,” he could tie every point
plotted on the map generated by Cell Hawk to a particular line in the records.



                                       8
He acknowledged that he had not in fact compared the map points and the
cell phone data to “see if they match[ed] up,” although it was possible to click
on each point and see which data it referred to in the records.
      The defense objected that evidence generated by Cell Hawk lacked
foundation. Hamilton’s trial counsel stated, “I [k]now how to use a computer.
That doesn’t make me an expert on how a computer works and what . . .
information you get out of it.” Counsel further argued that the program’s
accuracy had not been verified and Detective Amador was “not the
appropriate witness to do that.”
      The trial court overruled the objection. Citing Detective Amador’s
training and finding that Cell Hawk is “a tool that is used by law
enforcement that has sufficient reliability,” the court concluded the
challenged evidence had “a sufficient foundational basis.” The prosecutor
published screenshots of the map generated by the program and questioned
Detective Amador about them, establishing, as set forth above, that before
the robberies Matthews’s cell phone traveled from Vallejo to the Lytton
casino to San Francisco. The screenshots were also admitted into evidence.
            2.    Analysis
      Hamilton claims that his convictions must be reversed because the trial
court erred in admitting the evidence generated by Cell Hawk. We review
the court’s evidentiary rulings for an abuse of discretion. (People v. Waidla
(2000) 22 Cal.4th 690, 717.)
      Hamilton argues at length that the Cell Hawk evidence was not
admissible under Evidence Code sections 801 and 802 as “either expert
opinion testimony” or “material supporting an expert opinion,” since “there
was no expert opinion here.” It is true that Detective Amador was never
qualified as an expert, but Hamilton did not object to the challenged evidence



                                       9
on that basis. Thus, to the extent Hamilton now argues that the evidence
was inadmissible because the detective was not qualified as an expert, we
agree with the Attorney General that the contention is forfeited. (See People
v. Brown (2014) 59 Cal.4th 86, 99 & fn. 8.)
      Hamilton also argues that the Cell Hawk evidence was not “admissible
on its own” under Evidence Code section 1552. That statute provides that
“[a] printed representation of computer information or a computer program is
presumed to be an accurate representation of the computer information or
computer program that it purports to represent. This presumption is a
presumption affecting the burden of producing evidence.” (Evid. Code,
§ 1552, subd. (a).) If a party opposing the admission of such evidence
“introduces evidence that [the] printed representation . . . is inaccurate or
unreliable,” the burden shifts to the party introducing the evidence to prove
that the printed representation is accurate. (Ibid.)
      As our state Supreme Court has affirmed, the presumption under
Evidence Code section 1552 “essentially operate[s] to establish that ‘a
computer’s print function has worked properly.’ ” (People v. Goldsmith (2014)
59 Cal.4th 258, 269, quoting People v. Hawkins (2002) 98 Cal.App.4th 1428,
1450.) It “does not operate to establish the accuracy or reliability of the
printed information. On that threshold issue, upon objection the proponent
of the evidence must offer foundational evidence that the computer was
operating properly.” (Hawkins, at p. 1450.)
      Hamilton argues that such foundational evidence was missing here, as
“Detective Amador did not independently verify any of the result[s] he got
from Cell Hawk,” and there was no evidence about any past police use of the
program to demonstrate it was reliable. But even if further foundation
testimony was needed to establish the program’s reliability, Hamilton fails to



                                       10
demonstrate any prejudice resulted. Crucially, the cell phone records were
also admitted, yet Hamilton makes no attempt to show that the points
mapped in the Cell Hawk screenshots did not match or could not otherwise
be derived from those records. Neither the screenshots nor the cell phone
records are in the record before us, and we are therefore unable to determine
for ourselves whether there are discrepancies. For the same reason, we
cannot evaluate whether the trial court might have reached a different result
had it been required to rely on the cell phone records only instead of the
screenshots. And finally, other evidence also suggested that the Nissan
followed A.P.’s car from the Lytton casino to the Walgreens, including the
information from license plate readers and A.P.’s testimony about the timing
of her trip and the robberies. As a result, we conclude that there is no
reasonable probability that the verdict would have been more favorable had
the Cell Hawk evidence been excluded. (People v. Fuiava (2012) 53 Cal.4th
622, 671; People v. Watson (1956) 46 Cal.2d 818, 836.)
      C.    Hamilton Forfeited His Ability-to-pay Claim.
      Lastly, Hamilton claims that the trial court imposed fines and fees
without determining his ability to pay, in violation of the federal and state
constitutional prohibitions of excessive fines. He relies on People v. Cowan
(2020) 47 Cal.App.5th 52, review granted June 17, 2020, S261952 (Cowan),
which was decided shortly after he was sentenced in February 2020. We
conclude that he forfeited the claim by failing to object below. We also correct
an error in one of the fees and direct that the abstract of judgment be
amended to reflect the accurate fee amounts.
      The trial court imposed the following fines and fees: (1) a $330
restitution fine under section 1202.4, reflecting the $300 minimum fine under
subdivision (b) of that statute plus a 10 percent collection fee under



                                       11
subdivision (l); (2) a $300 parole revocation fine under section 1202.45, which
was stayed; (3) an $80 court operations assessment under section 1465.8; and
(4) a $50 court facilities assessment under Government Code section 70373.4
Hamilton did not object to these charges.
      By statute, the minimum fines and the assessments imposed here are
not subject to a defendant’s ability to pay.5 In People v. Dueñas (2019)
30 Cal.App.5th 1157 (Dueñas), Division Seven of the Second District Court of
Appeal held that “due process of law requires [a] trial court to conduct an
ability to pay hearing and ascertain a defendant’s present ability to pay
before it imposes [the two assessments at issue here].” (Id. at p. 1164.)
Dueñas also held that while “section 1202.4 bars consideration of a
defendant’s ability to pay unless the judge is considering increasing the
[restitution fine] over the statutory minimum, the execution of any
restitution fine imposed under this statute must be stayed unless and until
the trial court holds an ability to pay hearing and concludes that the
defendant has the present ability to pay the restitution fine.” (Ibid.)
      Cowan, a decision by Division Four of this court, held that “upon proper
objection, a sentencing court must allow a defendant facing imposition of a
minimum restitution fine or court operations and court facilities assessments
an opportunity to present evidence and argument why these financial

      4 Both parties state that the trial court imposed a court operations
assessment of $40 and a court facilities assessment of $30, based on the
minute order from the sentencing hearing. The court orally imposed
assessments of $80 and $50 respectively, however, and “[t]he record of the
oral pronouncement of the court controls over the clerk’s minute order.”
(People v. Farell (2002) 28 Cal.4th 381, 384, fn. 2.)
      5 The issue whether a trial court is required to consider a defendant’s
ability to pay before imposing or executing these and other monetary charges
is currently pending before our state Supreme Court. (People v. Kopp (2019)
38 Cal.App.5th 47, review granted Nov. 13, 2019, S257844.)

                                       12
exactions exceed [the defendant’s] ability to pay.” (Cowan, supra,
47 Cal.App.5th at p. 34, review granted.) Although Cowan “reach[ed] a result
similar to that in Dueñas,” it did so based on “the excessive fines prohibition
in the Eighth Amendment and its counterpart under the California
Constitution, article I, section 17,” not the “synthesis of due process and
equal protection principles” that Dueñas used. (Cowan, at pp. 35, 42, 38.)
      Appellate courts have disagreed about whether defendants who did not
object to these monetary charges on ability-to-pay grounds before Dueñas
forfeited the issue. “ ‘[R]eviewing courts have traditionally excused parties
for failing to raise an issue at trial where an objection would have been futile
or wholly unsupported by substantive law then in existence.’ ” (People v.
Brooks (2017) 3 Cal.5th 1, 92.) In such situations, “ ‘ “ ‘to require defense
counsel to raise an objection “would place an unreasonable burden on
defendants to anticipate unforeseen changes in the law and encourage
fruitless objections in other situations where defendants might hope that an
established rule . . . would be changed on appeal.” ’ ” ’ ” (People v. Rangel
(2016) 62 Cal.4th 1192, 1215.) Applying these principles, some courts took
the view that nothing prevented defendants from making the same objection
the Dueñas defendant did and found claims under that decision forfeited.
(E.g., People v. Frandsen (2019) 33 Cal.App.5th 1126, 1154.) Other courts
concluded that defendants could not have reasonably anticipated Dueñas and
considered such claims on the merits. (E.g., People v. Jones (2019)
36 Cal.App.5th 1028, 1033.)
      Similarly, Hamilton argues that he did not forfeit his claim because he
could not have foreseen Cowan, which was decided the month after he was
sentenced. He claims that even though Dueñas was decided well before his
sentencing, “he should not be barred from relief under Cowan” because



                                       13
Cowan’s analysis was “distinct” from that in Dueñas. But Dueñas and Cowan
both held that a defendant has a right to an ability-to-pay hearing before the
same fines and fees as those at issue here are imposed. Hamilton does not
persuasively explain why the different constitutional bases for the two
decisions should forgive his failure to argue that he lacked the ability to pay
the charges. We recognize that other decisions have disagreed with Dueñas,
but the unsettled nature of the law in this area does not establish that an
ability-to-pay objection would have been futile or wholly unsupported at the
time Hamilton was sentenced. (See People v. Brooks, supra, 3 Cal.5th at
p. 92; see also Dueñas, supra, 30 Cal.App.5th at p. 1171, fn. 8 [indicating that
due process and excessive fines analyses are essentially the same].) In short,
he offers no persuasive reason why he should not have been expected to
object on ability-to-pay grounds below, and we conclude that his claim is
forfeited.
      Finally, we address an error in the amount of the court facilities
assessment and order the abstract of judgment corrected. The court facilities
assessment, also known as the criminal conviction assessment, must be
imposed in the amount of $30 for every misdemeanor or felony conviction.
(Gov. Code, § 70373, subd. (a).) Hamilton was convicted of two offenses, so
the fee should have been $60, not $50. Therefore, we order it corrected to
$60. (See People v. Rodriguez (2021) 66 Cal.App.5th 749, 775 [purely legal
sentencing errors may be corrected on appeal].) In turn, the abstract of
judgment must be modified to reflect that amount, as well as to reflect that
the court operations assessment actually (and correctly) imposed was $80,
not $40. (See § 1465.8, subd. (a)(1) [$40 fee per conviction].)




                                       14
                                      III.
                                 DISPOSITION
      The judgment is modified to impose a court facilities assessment of $60
under Government Code section 70373. As modified, the judgment is
affirmed. The trial court is directed to prepare an amended abstract of
judgment reflecting (1) the correct amount of the court facilities assessment,
$60; (2) the $80 court operations assessment under Penal Code
section 1465.8; and (3) the concurrent one-year term for the arming
enhancement under Penal Code section 12022, subdivision (a)(1), on count
two. The court is also directed to send a certified copy of the amended
abstract of judgment to the Department of Corrections and Rehabilitation.




                                      15
                          HUMES, P. J.




WE CONCUR:



MARGULIES, J.



BANKE, J.




A160012
People v. Hamilton




                     16